I\
I-
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Pagel of!
                                                                                                                                                      I   CJ

                                         UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                JUDGMENT IN A CRIMINAL CASE
                                          V.                                      (For Offenses Committed On or After November 1, 1987)


                         Ronalda Merida-Apolinar                                  Case Number: � · 1 q_�;-22866

                                                                                  Michael Littm n
                                                                                  Defendant's Attorney
                                                                                                                  FILED
                                                                                                         I          JUL 18 2019
     REGISTRATION NO. 8654 5298                                                                          !
                                                                                                         '
     THE DEFENDANT:                                                                      CLERK US DISTHICT COURT
                                                                                     SOUTHERN DISTRICT OF CALIFOR
                                                                                                                  NIA
      IZI pleaded guilty to count(s) 1 of Complaint                                  BY      �                OEPIIfY
                                                                                   .

      D was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                   Nature of Offense                                                           Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1
      □   The defendant has been found not guilty on count(s) -------------------
      □   Count(s) __________________ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   ¼ TIME SERVED                              □   __________ days
     IZI Assessment: $10 WAIVED � Fine: WAIVED
     � Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
      □  Court recommends defendant be deported/removed with relative, --------� charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, July 18, 2019
                                                                              Date of Imposition of Sentence


                                                                                  ./ltr!/4r
                        /'
                       I ,

                     !}'.     r,.�
                                                                              HONORABLE F. A. GOSSETT III
                                                                              UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                     3: l 9-mj-22866
